Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 17, 2019, wherein claims 3, 27-29, and 33 are amended and claims 4-26 are canceled.  This application is a national stage application of PCT/TR2018/050166, filed April 18, 2018, which claims benefit of foreign application TR2017/05700, filed April 18, 2017.
Claims 1-3 and 27-33 are pending in this application.
Claims 1-3 and 27-33 as amended are examined on the merits herein.

Reasons for Allowance
Claims 1-3 are directed to compounds having a specific structure which is a xanthine compound linked to a uronamide of adenosine.  The xanthine moiety bears close structural resemblance to caffeine and other adenosine receptor antagonists, and the adenosine uronamide bears close structural resemblance to NECA and other adenosine agonists.  Claims 27-33 are directed to pharmaceutical compositions comprising these compounds.  The claimed structures are adequately described in the specification as originally filed, and the pharmacological activities of the compounds are sufficiently described to enable one of ordinary skill in the art to make and use the claimed invention.
Conjugates having the claimed structure are not known in the art.  The well-known adenosine receptor agonist or antagonist activities of the two moieties being linked together (See Glennon et al. and Camaioni et al. included with PTO-892) do not necessarily motivate one of ordinary skill in the art to link these two molecules together.  Known heterobivalent conjugates of adenosine ligands include bitopic ortho/allosteric ligands (Narlawar et al., included with PTO-892) as well as dual adenosine 
Accordingly, the claims are novel and non-obvious over the prior art and are seen to be in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	4/16/2021